Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1, 2, 5-14 and 36-42 are pending and under examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Heller et al.
Claim(s) 1, 2, 5-13 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Heller et al. (US20150094449).  
Heller et al. teach methods to detect proteases within the sample comprising providing body fluid samples, including blood, plasma and serum (e.g. para 0076-0077, pg. 5) and combining biological samples with labeled degradative enzyme substrates (e.g. para 0010-0014, pg. 2; para 0093-0094, pg. 7-8; para 0118, pg. 12; para 0122-0123, pg. 13).
Furthermore, Heller et al. teach  their methods comprise providing a collection of degradative enzyme substrates that are different synthetic peptides, i.e. substrate library, and  that are negatively or neutrally charged and comprise a detectable moiety, such as a fluorophore, i.e. fluorescently tagged. Heller et al. also teach including modified amino acids in the substrate peptides to facilitate substrate stability and cleavage specificity (e.g. para 0083-0087, pg. 6-7; para 0109-0114, pg. 10-11; Table 1, pg. 10). 
Furthermore, the method of Heller et al. includes subjecting substrates which carry a net neutral charge to conditions that allow cleavage. Upon cleavage, each cleavage product has a different charge from the intact substrate, i.e. negatively charged and positively charged products , allowing for efficient separation of substrates and products based on charge. 

 Regarding structural features of degradative enzyme substrates as recited in claim 1:
Heller et al. teach substrates for specific protease cleavage are designed according to user’s choice to include different combinations of charged and modified amino acid residues and PEG entities (e.g. para 0109-0114, pg. 10-11; The specific protease peptide substrates listed above represent just a few of the potential sequences which can be designed and synthesized. The sequences shown above are labeled via the -amino group of lysine with a Bodipy TR fluorophore, and the terminal -amino groups are acetylated and the terminal -carboxyl groups are modified to form an amide group (thus the terminal ends of these particular peptide substrates are not charged). It should be pointed out that other design parameters which include end labeling with [an] appropriate fluorescent groups, and maintaining charge on the terminal -amino group and/or the terminal -carboxyl group can be used when they produce the separation and detection advantages discussed in this invention … wide variety of modification and derivatization chemistries are well known in the art… as in para 0112, pg. 10-11; multiple examples of enzymatic substrates comprising a detectable moiety on lysine residues; acetylated amino acids at one terminus; and amino acids comprising an amide group at the other terminus as in Table 1, pg. 10). 

Furthermore, Heller et al. teach using multiple protease substrates, wherein each substrate is labelled with a different fluorophore, cleaved by different proteases to provide a unique signature of cleavage activity (e.g. para 0121-0123, pg. 12-13).
Heller et al. teach analysis of multiple types of proteases, including trypsins, thrombin, metalloproteases, and elastases (e.g. the degradative enzyme is a protease, such as a serine protease, a threonine protease, a cysteine protease, an aspartic acid protease, a metalloprotease or a glutamic acid protease. Degradative enzymes also include, but are not limited to chymotrypsin, trypsin, matrix metalloproteases, and thrombin. In some embodiments, the degradative enzyme is a-chymotrypsin, trypsin, elastase, matrix metalloproteinase-2 (MMP-2), MMP-9, MMP-14 as in para 0075, pg. 5).
Heller et al. teach using protease inhibitors, including an elastase inhibitor, to control degradative enzyme activity (e.g. para 0129, pg. 13-14; protease inhibitor cocktail as in Example 4, pg. 17).
 Regarding claim 1:
As noted above, Heller et al. teach methods comprising providing enzymatic substrates for proteases and yielding detectable cleavage products.

Therefore, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of Heller to include providing enzymatic substrates that are designed according to user’s choice and that comprise different combinations of  charged and modified amino acids, such as pairs of charged amino acid residues, as taught in different embodiments of Heller because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for of identifying protease activity in a complex biological sample.
Therefore, the combined teachings of Heller et al. render obvious the limitations: a method of identifying protease activity in a complex biological sample, comprising: a) obtaining a complex biological sample; b) incubating the complex sample with a synthetic peptide library (e.g. collection of enzymatic substrates designed by user as in entire Heller reference and especially para 0112, pg. 10-11) and a tag (e.g. para 0121-0123, pg. 12-13) to generate cleavage products, wherein the synthetic peptide library comprises combinations of amino acid pairs, positively and negatively charged residues, or modified residues at different positions along the length of the synthetic peptides (e.g. substrates comprising modified amino acids as in para claim 1.
Furthermore, as Heller et al. teach body fluid samples, including blood, plasma and serum (e.g. para 0076-0077, pg. 5), the combined teachings of Heller et al. render obvious claim 2.
Furthermore, as Heller et al. teach substrates tagged with different fluorophores, the combined teachings of Heller et al. render obvious the limitation: wherein the tag is a fluorescent dye as recited in claim 5. 
Furthermore, the combined teachings of Heller et al. render obvious the limitation: wherein the cleavage products are separated from the complex sample by gel electrophoresis as recited in claim 6.
Furthermore, as Heller et al. teach fluorescence detection of cleavage patterns of products from activity of different proteases (e.g. Entire Heller reference and especially para 0121-0123, pg. 12-13; Example 4, pg. 17; Fig. 24), the combined teachings of Heller et al. render obvious claims 7-9.
Furthermore, as Heller et al. teach analysis of multiple types of proteases, including trypsins, thrombin, metalloproteases, and elastases (e.g. para 0075, pg. 5), the combined teachings of Heller et al. render obvious claim 10.
Furthermore, the combined teachings of Heller et al. render obvious claim 11.

 Therefore, the combined teachings of Heller et al. render obvious the limitation: method of claim 10, wherein the multiple classes of protease activity are detected by separately incubating the complex sample with an activity inhibitor as recited in claim 12.
Furthermore, the combined teachings of Heller et al. render obvious the limitation: method of claim 12, wherein the activity inhibitor is an elastase-specific inhibitor as recited in claim 13.
Furthermore, as Heller et al. teach providing multiple substrates for different proteases such as trypsins, thrombin, metalloproteases, and elastases (e.g. para 0075, pg. 5; Very low levels of degradative enzymes (e.g. chymotrypsin, trypsin, matrix metalloproteases, peptidases, thrombin, amylases, lipases, nucleases, kinases) may be detected directly in blood, plasma and other biological samples using the degradative enzyme substrates and other charge differentiating substrates provided herein as recited in para 0076,pg. 5; para 0083-0087, pg. 6-7; para 0109-0113, pg. 10-11; multiple substrates as in Table 1, pg. 10), the combined teachings of Heller et al. render obvious the limitations: wherein the synthetic peptide library comprises synthetic charge-changing fluorescent peptide substrates specific for proteases, wherein the charge changing peptide sequences selectively target proteases selected from coagulation-related proteases (i.e. thrombin), metalloproteases as recited in claim 36.


Heller et al. and Lefkowitz et al. 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Heller et al. as applied to claims 1,2,5-13 and 36 above, and further in view of Lefkowitz et al. ("An electrophoretic method for the detection of chymotrypsin and trypsin activity directly in whole blood." Electrophoresis 31.2 (2010): 403-410.) as evidenced by Sigma P2714 Data sheet (published 20 December 2009).
The combined teachings of Heller et al. as applied above are incorporated in this rejection.
The combined teachings of Heller et al. render obvious methods to detect proteases within a biological sample comprising combining samples with synthetic degradative enzyme substrates that are designed according to user’s choice and that facilitate specific cleavage activity as well as protease inhibitors, such as an elastase inhibitor and protease inhibitor cocktail, that are added to control degradative enzyme activity (e.g. para 0129, pg. 13-14; protease inhibitor cocktail as in Example 4, pg. 17; Heller).
 However, the combined teachings of Heller et al. do not expressly teach claim 14.
Like Heller et al., Lefkowitz et al. teach methods comprising combining biological samples with charged degradative enzyme substrate to detect proteases within the sample, wherein the substrate is fluorescently labeled, i.e. tagged (e.g. Abstract, pg. 2442; Introduction section, pg. 2442-2443).
 Furthermore, Lefkowitz et al. teach using protease inhibitors to facilitate screening protease activity in whole blood samples. Specifically, Lefkowitz et al. teach a protease inhibitor cocktail (P2714) from Sigma (e.g. Entire Lefkowitz reference and especially section 2.1, 
	As evidenced by the Sigma data sheet, protease inhibitor cocktail P2714 comprises multiple protease inhibitors including E64 and EDTA (e.g. entire Sigma P2714 Data sheet).
Therefore, as both Heller et al. and Lefkowitz et al. teach using protease inhibitor cocktails to control protease activity in screening assays, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date to modify the method of the combined teachings of Heller to include the protease inhibitor cocktail P2714 as taught by Lefkowitz et al. because these claim elements were known in the art and one of skill in the art could have combined these elements by known methods with no change in their respective functions, and the combination would have yielded  the predictable outcome of  a method for of identifying protease activity in a complex biological sample.
 Therefore, the combined teachings of Heller et al. and Lefkowitz et al. render obvious the limitation: wherein the activity inhibitor is selected from EDTA and E-64 as recited in claim 14.







Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter: 
Claims 37-42 are free of the prior art.  The closest art, Heller et al., teach charged substrates comprising Bodipy and other fluorophore tags (e.g. Entire Heller reference and especially para 0083-0087, pg. 6-7; para 0109-0113, pg. 10-11; Table 1, pg. 10). However, as per the ABSS searches submitted on 22 June 2021, the prior art does not teach 100% sequence identity with the sequences recited in claims 37-42.
Claims 37-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to the Arguments
Any rejection not reiterated or specifically addressed has been overcome by amendment.  New rejections are set forth to address the amended claims.
 However, previously cited references teach art relevant to the amended claims and therefore are included in the new rejections.
 Regarding Applicants’ arguments that the previously cited art does not meet the requirements of the amended claims:
As noted in the current rejections, Heller et al. teach degradative enzyme substrates are designed according to user’s choice and include combinations of charged and modified amino acids. Heller et al. teach examples of enzyme substrates comprising pairs of Asp residues as well 
 Therefore, these teachings are applied to the amended claims.
Furthermore, regarding Applicants’ arguments regarding the combined teachings of Heller et al. and Lefkowitz et al. :
The additional arguments rely on the position that a prima facie case was not established in previous rejections. However, as the combined teachings of Heller et al. render obvious amended claim 1,  this argument is not found persuasive and the rejection of claim 14 is maintained.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAHANA S KAUP/             Primary Examiner, Art Unit 1639